Exhibit Atlantic BancGroup, Inc. announces fourth quarter 2008 results. JACKSONVILLE BEACH, FLORIDA, February 17, 2009 Atlantic BancGroup, Inc., the parent company of Oceanside Bank, with four locations in the Jacksonville Beaches and East Jacksonville, Florida, announced today its fourth quarter and year end 2008 results. Oceanside Bank remains well capitalized under current regulatory guidelines, despite posting increased reserves for loan and other real estate losses and higher operating expenses due to the continuing effects of our unprecedented economic downturn.Our consolidated losses totaled $933,000 for the quarter ended December 31, 2008, a decline from consolidated net income of $274,000 in the same period of 2007.For the three months ended December 31, 2008, the Company had a $0.74 loss per diluted share, as compared with $0.22 earnings per diluted share for the same period of 2007.For the year ended December 31, 2008, the Company had a consolidated net loss of $1,927,000, or $1.54 loss per diluted share, as compared with consolidated net income of $1,406,000, or $1.13 earnings per diluted share, for 2007. “As our customers continue to feel the effects of the local, state, national, and international economic downturn, we will act to ensure that we have identified and mitigated our risks.In the fourth quarter of 2008, we continued to reserve capital to cover loan losses that we reasonably estimate to exist in our loan portfolio at December 31, 2008.Based on current conditions in our depressed residential and commercial real estate markets, we added an additional $1.8 million in loan loss reserves in the fourth quarter.We continue to maintain a close watch on asset quality as the real estate market struggles to find a settling point and the economy responds to any national or state stimulus programs slowly working their way through Congress.We are taking prudent steps to improve our net interest margins, which resulted from disruptions in the financial and credit markets, and to minimize future costs and losses associated with our non-performing assets.Management is dedicated to working with its customers during this most difficult economic period and to support the Jacksonville Beaches market as the general economy recovers and returns to better economic times,” stated Chief Executive Officer Barry W.
